Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a Non-Final Office Action rejection on the merits. Claims 1-20 are currently pending and have been addressed below.


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
5.	In the instant case, claims 1-18 are directed to a method and claims 19-20 directed to a system. Therefore, these claims fall within the four statutory categories of invention.
The claim(s) are directed to a payment transaction, which is an abstract idea.
Specifically, the claims recite the steps of “receiving a payment request from a sending user on the first... to a receiving user on the second... wherein the payment request from the sending user is translated into a protected payment request; reviewing the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claim(s) involve a payment transaction, receiving a secured payment request from a sender to a receiver, receive a response from the receiver to accept the payment and then have both the sender and the receiver inform of the settlement, which is a form of commercial and legal activities. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
6.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as “a first payment platform, a second payment platform, a plurality of platforms for payment, a debit card, a processor, a memory and an input-output circuit wherein the processor is physically configured according to computer executable instructions for”, merely reflect the use of a computer 
7.	With respect to “a protected payment request”, “a hash function”, “a token”, and “key exchange encryption” they do not improve the functioning of a computer nor does it improve a technology or technical field. Therefore, the additional elements do not integrate the abstract idea into a practical application.
8.	The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of an authentication system, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of a payment transaction. Which, according to the MPEP, cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Hence, the claim is not patent eligible.
9.	Dependent claims 2-18 and 20 further describe the abstract idea of performs the steps or functions of a payment transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.  

Claim Rejections - 35 USC § 112

         10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

IN GENERAL-The specification shall contain a written description of the 



	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 5, 17 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Broader than the Specification
12.	The following claim recites limitation wherein the Specification does not provide support for the full breadth of the claims.  (MPEP 2163 (II) (A) (3) (a) (ii); LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005)).
	Claim 1, recites “A method of communicating a payment request from a first payment platform to a second payment platform comprising:” the steps of “receiving...; 
Claim 5, recites “...wherein request elements comprise a sender id, a receiver id, an amount and a payment platform id.” According to the specification PGPub (¶¶ [0025]) “...In one embodiment, the request elements may include at least one of a sender id, a receiver id, an amount and a payment platform id. The sender id or the receiver id may include at least one of an email address, a phone number and an account number...” Therefore, the claim is broader than the specification as the specification disclose that the request element may include “one of a sender id, a receiver id, an amount and a payment platform id” and not comprising a sender id, a receiver id, an amount and a payment platform id. Emphasis added.

Lack of Algorithm
13.	Claims 2 and 3, recite “...score being below a threshold, stopping the method”
	Claim 17, recites “… adding a payment platform using key exchange encryption” The Specification does not provide the algorithm or steps/procedure for performing these function “stopping the method”, “adding” in sufficient detail so that one of ordinary skill in the art would understand how the inventor intended it to be performed. See MPEP § 2161.01 I, 2163.02 and 2181, IV. 

New Matter
14.	Claim 19 recites “...an input-output circuit …” the specification is silent and does not provide support for this limitation. Although the specification PGPub (¶¶ [0097]) a peripheral input/output (I/O) controller 910. As is well known, a chipset typically provides I/O and memory management functions as well as a plurality of general purpose and/or special purpose registers, timers, etc. that are accessible or used by one or more processors coupled to the chipset 906...” Therefore this limitation “...an input-output circuit …” is new matter as the specification does not provide support for determining what an input-output circuit is.
15.	Dependent Claim 20, is also rejected since it depends on claim 19.

Not in the Specification
16.	Claim 17 recites “… adding a payment platform using key exchange encryption” For example, the specification PGPub (¶¶ [0032]) discloses “...a payment platform may be used that includes key exchange encryption. The system 213 may exchange keys with one or more payment platforms and only if the key exchange is approval will information be exchanged” Therefore, the specification does not support this limitation.
Claim 19 recites “A computer system comprising a processor, a memory and an
input-output circuit …” The specification does not support this limitation. 
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. (In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011)).
17.	Dependent Claim 20, is also rejected since it depends on claim 19.

Claim Rejections - 35 USC § 112
18.	The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

19.	Claims 14, 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
20.	The following claims contain limitations which define an unclear scope. “An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can uncertainties of claim scope be removed…” (In re Zletz, 13 USPD2d 1320 (Fed. Cir. 1989)).
Claim 2 for reciting “...“determining a fraud score for the protected payment request and in response to the fraud score being below a threshold...” and Claim 3 “...determining a money laundering score for the protected payment request and in 
The scope is unclear (“An essential purpose of patent examination is to fashion
claims that are precise, clear, correct, and unambiguous. Only in this way can
uncertainties of claim scope be removed…” (In re Zletz, 13 USPD2d 1320 (Fed. Cir.
1989))).
Claim 14 recites “…if the receiver user is determined to not be an authorized user of a second payment platform, inviting the receiver to join a payment platform. This is unclear because claims 9 which claim 14 depends already determine the second payment platform is authorized. Therefore, it is not clear and contradicts claim 9 to re-determine the second payment platform in claim 14. 
	Claim 17 recites “… adding a payment platform using key exchange encryption” it is not clear what the applicant intention is in this limitation. In other words is the payment platform added by using a key exchange or is the key exchange encryption used for adding payment platform.
21.	Dependent Claim 15, is also rejected since it depends on claim 14.

Claim Rejections - 35 USC § 103
22.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al., (US 2020/0013028 A1) in view of Wilson et al., (US 20120284175 A1).
 
24.	With respect to claims 1 and 19, Black teaches a method and system comprising a processor, a memory and an input-output circuit wherein the processor is physically configured according to computer executable instructions (¶¶ [0023]) for:
receiving a payment request from a sending user on the first payment platform (authorization system, 250) to a receiving user on the second payment platform (receiver authorization system, 260) wherein the payment request from the sending user is translated into a protected payment request (Fig. 3 step 304-310, ¶¶ [0037]-[0038], [0082]-[0083]).
reviewing the protected payment request to ensure the sending user is known (Fig. 3 step 312, ¶¶ [0038], [0082]-[0083]). 

receiving an acceptance of the protected payment request from the second payment platform (Fig. 3 step 31, ¶¶ [0039]-[0042], [0082]-[0083]).  
communication the acceptance to the first payment platform (Fig. 3 step 310-312, ¶¶ [0038]) and 
Black does not explicitly disclose
communicating a transaction settlement request to the first payment platform and the second payment platform. 
However, Wilson discloses
communicating a transaction settlement request to the first payment platform and the second payment platform (¶¶ [0192]-[0193], [00205]-[0208]).
Therefore, it would have been obvious for a person of ordinary skill in the art to simply modify the payment transaction operation information of Black, in view of Wilson in order to have the result of the payment transaction sent to both the user and the receiver.

 25.	With respect to claim 2, Black in view of Wilson, teaches all the subject matter as described above with respect to claim 1. 
Furthermore, Wilson discloses further comprising determining a fraud score for


26. 	With respect to claim 4, the limitation “wherein the payment request comprises request elements” is nonfunctional descriptive material as it only describes the data that is contained in the payment request, while the data contained in the payment request is not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

27. 	With respect to claim 5, Black in view of Wilson, teaches all the subject matter as described above with respect to claim 1. 
Furthermore, Black discloses, wherein request elements comprise a sender id, a receiver id, an amount and a payment platform id. For the purpose of examination, according to the specification PGPub (¶¶ [0025]) “...In one embodiment, the request elements may include at least one of a sender id, a receiver id, an amount and a payment platform id. The sender id or the receiver id may include at least one of an email address, a phone number and an account number...” (¶¶ [0036]).

claim 6, the limitation “wherein the request elements are translated using a hash function” is nonfunctional descriptive material as it only describes the data that is contained in the payment request, while the hashed data contained in the payment request is not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

29. 	With respect to claim 7, the limitation “wherein a hash of the sending user in the payment request is compare to stored hash results from authorized users of the first payment platform”, claim 6 which 7 depends is based on a nonfunctional descriptive material as it only describes the data that is contained in the payment request, while the hashed data contained in the payment request is not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential). For the purpose of examination, claim 7 is also directed to a nonfunctional descriptive material, therefor does not have a patentable weight.

claim 8, Black in view of Wilson, teaches all the subject matter as described above with respect to claim 1. 
Furthermore, Black discloses, further comprising determine which platform the second user is an authorized user (¶¶ [0039]).

31. 	With respect to claim 9, Black in view of Wilson, teaches all the subject matter as described above with respect to claim 1. 
Furthermore, Black discloses, wherein determining which platform the second user is an authorized user comprises comparing a hash of the receiving user id to hashes of authorized user id of additional payment platforms (¶¶ [0039], [0051]).

32. 	With respect to claim 10, Black in view of Wilson, teaches all the subject matter as described above with respect to claim 1. 
Furthermore, Black discloses, further comprising communication the amount of value to the second user (¶¶ [0042]).
33. 	With respect to claim 11, Black in view of Wilson, teaches all the subject matter as described above with respect to claim 1. 
Furthermore, Black discloses, wherein a token is communicated to the sending user and the sending user communicates the token to the receiving user wherein the token is tied to the receiving user (¶¶ [0043]).

claim 12, Black in view of Wilson, teaches all the subject matter as described above with respect to claim 1. 
Furthermore, Black discloses, wherein the sending user communicates the token using a different communication channel (¶¶ [0040], [0043]).

35. 	With respect to claim 13, Black in view of Wilson, teaches all the subject matter as described above with respect to claim 1. 
Furthermore, Black discloses, wherein the token is submitted by the receiving user to one of a plurality of platforms for payment (¶¶ [0012], [0040], [0043]).

36. 	With respect to claim 15, Black in view of Wilson, teaches all the subject matter as described above with respect to claim 1. 
Furthermore, Black discloses, further comprising offering the receiver a debit card for the payment amount (¶¶ [0043]).

37. 	With respect to claim 16, Black in view of Wilson, teaches all the subject matter as described above with respect to claim 1. 
Furthermore, Black discloses, wherein the sender id or the receiver id comprises at least one of an email address, a phone number and an account number (¶¶ [0034], [0050]).

claim 15, Black in view of Wilson, teaches all the subject matter as described above with respect to claim 1. 
Furthermore, Black discloses, wherein a sender id further comprises at least two of: a hash of an email registered with a payment platform; a hash of a phone number registered with the payment platform; a single digit to indicate when users registered with the payment platform for a first time; a county indication; a state indication; a transaction location of a user; and a know your customer indication (¶¶ [0034], [0050]).

39. 	Claim 3, is rejected under 35 U.S.C. 103 as being unpatentable over Black et-al. (US 2020/0013028 A1) in view of Wilson et al., (US 2012/0284175 A1) and Scott Green (US 20200167769A1).

40.	With respect to claim 3, Black in view of Wilson, teaches all the subject matter as described above with respect to claim 1, but did not disclose further comprising determining a money laundering score for the protected payment request and in response to the money laundering score being below a threshold, stopping the method.
However, Green discloses
further comprising determining a money laundering score for the protected payment request and in response to the money laundering score being below a threshold, stopping the method (¶¶ [0136]).
Therefore, it would have been obvious for a person of ordinary skill in the art to simply modify the payment transaction operation information of Black and Wilson in 

41. 	With respect to claim 20, the combination of Black and Wilson in view of Green, teaches all the subject matter as described above with respect to claim 1,
Furthermore, Black discloses further comprising: determining a fraud score for the protected payment request and in response to the fraud score being below a threshold, stopping the method (¶¶ [0136], [0180]-[0181]).
And Green discloses determining a money laundering score for the protected payment request and in response to the money laundering score being below a threshold, stopping the method (¶¶ [0136]).

42. 	Claim 14, is rejected under 35 U.S.C. 103 as being unpatentable over Black et-al. (US 2020/0013028 A1) in view of Wilson et al., (US 2012/0284175 A1) and Bouey et al., (US 2013/0238488 A1).
43.	With respect to claim 14, Black in view of Wilson, teaches all the subject matter as described above with respect to claim 9, but did not disclose further comprising if the receiver user is determined to not be an authorized user of a second payment platform, inviting the receiver to join a payment platform.
However, Bouey et al discloses further comprising if the receiver user is determined to not be an authorized user of a second payment platform, inviting the receiver to join a payment platform (¶¶ [0057]-[0058]).
.

44.	Claim 17, is rejected under 35 U.S.C. 103 as being unpatentable over Black et-al. (US 2020/0013028 A1) in view of Wilson et al., (US 2012/0284175 A1) and Bouey et al., (US 2013/0238488 A1),and further in view of Burgess et al., (US 20170116615 A1).

45.	With respect to claim 17, Black and Wilson in view of Bouey, teaches all the subject matter as described above with respect to claim 9. 
With respect to “, further comprising adding a payment platform using key exchange encryption.
Bouey discloses adding a payment platform (¶¶ [0057]-[0058]) but did not disclose using key exchange encryption.
However, Burgess discloses “...using key exchange encryption” (¶¶ [0051]-[0052], [0067]).
	Therefore, it would have been obvious for a person of ordinary skill in the art to simply modify the payment transaction operation information of Black, Wilson and Bouey in view of Burgess, in order to add other payment network (“IdM”) associate with sender’s payment platform using key encryption.



Conclusion
46.	The prior art made of record and not relied upon:
	1)	(US 20130211967 A1) – Ogilvy et al., Ordering and Payment systems. 

47. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT IDIAKE whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair /PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685